Hodges, J.
Section 39 of the act creating the municipal court of Atlanta (Acts 1913, p. 165) provides that “upon the filing of any civil action in said court, the plaintiff, or his attorney of record, may file with the original action a written demand for a trial by jury in said court, and in the ,absence of such demand said plaintiff shall be held to have waived a trial by jury.” The court did not err in sustaining the certiorari, the record showing that no jury trial was demanded by either the plaintiff or his counsel in accordance with the terms of the above-quoted section, and that the case was tried by a jury and a verdict rendered against the defendant, and the defendant’s petition for certiorari being based on these facts. Judgment affirmed.